799 F.2d 664
Ronald E. PAYNE, Individually and on behalf of himself andothers similarly situated, Plaintiffs-Appellees,v.Richard E. LYNG, Individually and as Secretary of the UnitedStates Department of Agriculture, et al.,Defendants-Appellants,v.James J. COLLINS, Movant-Appellant-Intervenor.
No. 81-5365.
United States Court of Appeals,Eleventh Circuit.
Sept. 15, 1986.

Richard Olderman, Robert E. Kopp, Washington, D.C., for Block, FHA, Dept. of Agriculture.
William R. King, Haas, Holland, Lipshutz, Levison & Gibert, Atlanta, Ga., for Collins, movant-appellant-intervenor.
J. Victor Africano, Live Oak, Fla., Moorey, Seal & Garvin, Theodore L. Tripp, Jr., Fort Myers, Fla., for plaintiffs-appellees.
On Remand from the Supreme Court of the United States.
Before GODBOLD and CLARK, Circuit Judges, and HENDERSON, Senior Circuit Judge.

BY THE COURT:

1
The district court judgment in this case was affirmed by this court in Ronald E. Payne v. John R. Block, 714 F.2d 1510 (1983), 721 F.2d 741 (1983) and 751 F.2d 1191 (1985).  The judgment of this court has now been reversed by the Supreme Court of the United States.  Richard E. Lyng v. Ronald E. Payne, --- U.S. ---, 106 S.Ct. 2333, 90 L.Ed.2d 921 (1986).


2
WHEREUPON, IT IS ORDERED that the judgment of the district court is REVERSED, and this cause is REMANDED to the United States District Court for the Middle District of Florida for further proceedings in conformity with the opinion of the Supreme Court of the United States.